Exhibit 10.3

 

Redacted Copy


 


AMENDED AND RESTATED DIGITAL RETRANSMISSION CONSENT AGREEMENT


 

This Amended and Restated Digital Retransmission Consent Agreement (this
“Restatement”) is entered into as of the 1st day of January, 2009, (the
“Effective Date”) by and between, on the one hand, Hearst-Argyle
Television, Inc. (“Broadcaster”), on its own behalf and on behalf of the
broadcast stations listed on Attachment 1 hereto, which stations are owned or
managed by Broadcaster or by an entity controlled by, controlling, or under
common control with (an “Affiliate” of) Broadcaster as of the date hereof
(“Station” or “Stations”), and, on the other hand,  Comcast Cable
Communications, LLC (“Operator”).

 

WHEREAS, each Station transmits, or in the future may transmit, a broadcast
television signal in a digital format (“Signal”), in addition to transmitting a
broadcast signal in an analog format prior to and as of the Effective Date;

 

WHEREAS, each Station has a corresponding station (such corresponding station an
“Analog Station”) that transmits a broadcast television signal in an analog
format (such analog signal such Station’s “Corresponding Analog Signal,” and for
purposes hereof, each reference herein to a Station’s analog signal shall mean
such Station’s Corresponding Analog Signal);

 

WHEREAS, Operator and/or an entity or entities controlled by, controlling, or
under common control with (an “Affiliate” of) Operator owns, operates, or
manages cable television systems, as defined below, (“System” or “Systems”) and
the Systems that, as of the date hereof, retransmit a Station’s Signal are
listed on Attachment 2;

 

WHEREAS, Operator and Broadcaster entered into a Digital Retransmission Consent
Agreement, dated August 5, 2005, (the “Current Agreement”), and an Analog
Retransmission Consent Agreement, also dated August 5, 2005, as amended (“Analog
Agreement”) (the Current Agreement and Analog Agreement are collectively
referred to herein as the “Prior Agreements”); and

 

WHEREAS, Broadcaster and Operator desire to have the Signals of the Stations
retransmitted over such Systems as provided in this Restatement;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreement set forth herein, the parties agree as follows:

 

1.                                                                                      
Retransmission Consent.

 

(a)                                  For the term of this Restatement,
Broadcaster hereby grants to each System * which Signal shall be delivered by
Station in a digital form compliant with Advanced Television Systems Committee
(“ATSC”) standards A/52, A/53, A/54, A/57 and A/65 (or the respective successors
thereto), at such time as such Signal may be transmitted by such Station, and to
simultaneously retransmit such Signal * to such System’s Subscribers, subject to
the provisions of this Restatement.  A System, for purposes of this Restatement,
shall be a “cable

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

--------------------------------------------------------------------------------


 

system” as that term is defined in Section 602 of the Communications Act of
1934, as amended, and, in addition, shall include SMATV systems, but it shall
not include any means of direct distribution of television signals to
Subscribers via satellite, wireless technology (other than wireless delivery
within a Subscriber’s premises of a signal delivered to the premises by wireline
technology), telephony, or the Internet (it being agreed, however, that the
foregoing shall not prohibit distribution of a Signal via a secure and closed
transmission path within the Service Area, as hereafter defined, utilizing
Internet Protocol, but not by the public Internet (i.e., the World Wide Web).  *

 

(b)                                 *

 

(c)                                  In the event that Broadcaster or an
Affiliate of Broadcaster sells, assigns or otherwise divests of a Station then
Broadcaster or Affiliate of Broadcaster agrees *.

 

2.                                                                                      
Carriage.

 

(a)                                  Carriage By Operator.

 

(1)                                  Operator shall be obligated to retransmit
the Signal of each * Station (as defined below) * in accordance with this
Restatement on each Upgraded System (as defined below) provided, however, the
following shall apply such that: * Operator shall be obligated to retransmit
such Signal in its original form and without alteration, time compression, any
deletion or addition of any type, or material degradation except for
(x) remodulation by Operator in accordance with this Restatement;
(y) alterations specifically permitted under this Restatement * ; and
(z) deletions of particular programming or data required by any applicable law
or FCC rules. Under no circumstances shall Operator remove any chyron-generated
network, Station, or program logos and/or identifiers contained within the
Signal.  *

 

(2)                                  For the term of this Restatement, and
subject to the other terms and conditions contained herein, each Upgraded System
(as defined below) shall carry the Signal of each pertinent * Station * over
each node of such Upgraded System, and make such Signal available to Subscribers
*. For purposes hereof, an “Upgraded System” shall mean * with respect to
Operator’s obligations under the foregoing sentences of this Section, Operator
shall have the following grace periods before being obligated to begin providing
the Signal to its Subscribers:  (a)  * from the date of execution of this
Restatement with respect to any * Station that is transmitting a Signal as of
such date, unless the Signal of such * Station is already being carried on the
Upgraded System, in which event the carriage shall continue uninterrupted; (b) *
from the date that any * Station first begins transmitting a Signal, if such
Station is not doing so on the date of execution of this Restatement; and
(c) with respect to a * Station (as applicable) or an Upgraded System *. At all
times during the Term, the Signal shall be contained within a 19.4 megabit per
second data stream (less approximately 100 kilobits per second for Operator’s
in-band A-56 System information), and the Signal shall consist of *.

 

(3)                                  For purposes hereof:

 

a.                                       “ *  Station” shall mean *

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

2

--------------------------------------------------------------------------------


 

b.                                      *

 

(4)                                  *

 

(5)                                  Notwithstanding anything to the contrary
contained in this Restatement, all content inserted into the Signal by
Broadcaster and all interactions by Subscribers directly with the Signal shall,
as between Operator and Broadcaster, be the sole property of Broadcaster.

 

(6)                                  Each Station shall provide Operator with
advance written notice regarding changes in its programming (including in
respect of multiple channels) in order for Operator to * in accordance with this
Restatement and/or to enable Operator to comply with applicable law and/or FCC
regulations or in order to permit Operator to *.

 

(7)                                  At Operator’s request, each Station shall
provide the Systems carrying such Station with a reasonably detailed description
of those of the Signal’s packet identifiers (“PIDs”) *.

 

(b)                                 Channel Position.

 

Each Upgraded System that carries a Signal shall carry such Signal in its
original form (except as required or permitted herein) and shall take no action
to prevent such Signal from appearing, from the viewer’s perspective, to be a
separate channel * on such System.  *  Each System shall notify its Subscribers
of the channel location(s) on which the applicable Signal is being carried in
such System. *

 

(c)                                  Electronic Program Guide.

 

If Operator maintains in a System an electronic programming guide over which
Operator has editorial control and which is primarily intended to be viewed on
television sets, the program schedule for the Signal shall be included in such
guide * .  Logos of Broadcaster may be used by Operator for promotional or
informational purposes, subject to Broadcaster’s prior approval. 
Notwithstanding the above, use of such logos in routine promotional materials
such as program guides and listings shall be deemed approved, provided use of
the logos in such guides and listings is consistent with any written guidelines
provided to Operator by Broadcaster concerning same or Broadcaster specifically
notifies Operator to the contrary. Upon Broadcaster’s written request, Operator
shall send any printed guide to Broadcaster.

 

(d)                                 Copyright.

 

(1)                                  Carriage of the Signals pursuant to this
Restatement shall not convey the copyrights of or to the underlying programming
transmitted by the Stations.   Subject to Section 2(d)(2), Operator shall bear
the sole cost and responsibility for ensuring that Operator’s retransmission of
all copyrighted programs included in the Signals and all elements thereof are
appropriately licensed for retransmission on the applicable System, whether
under

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

3

--------------------------------------------------------------------------------


 

compulsory copyright license pursuant to 17 U.S.C. § 111, or otherwise.

 

(2)                                  If Section 111 of the Copyright Act (cable
compulsory copyright) is repealed or is deemed not to apply to retransmission of
digital television stations, and, as a result, Operator’s copyright liability
for retransmission of the Station’s programming *.

 

(e)                                  *

 

(f)                                    Technical Provisions.

 

                                               
                                                                                               
* Operator agrees to deliver to Subscribers the Signal as received from a
Station without material degradation (except as permitted herein, provided it
shall not be required to be better than the Signal as received from such
Station), * Notwithstanding the foregoing, it is understood that customer
premises equipment, including, but not limited to, set-top boxes and television
sets, may not be compatible with the Signal.  Operator shall have no
responsibility for the inability of such equipment, whether provided by Operator
or the Subscriber, to process the Signal as delivered by Operator.

 

(g)                                 *

 

(h)                                 Non-Duplication and Syndicated Exclusivity
Protection.

 

(1)                                  *

 

(2)                                  Digital Signals.  Provided a Station (if
otherwise entitled by law to non-duplication or syndicated exclusivity
protection pursuant to contract) provides Operator or any System a written
request with respect to non-duplication of network programming or syndicated
exclusivity of that Station’s Digital Signal, Operator agrees to comply with
such request as against imported digital broadcast signals from outside that
Station’s DMA to the extent required under then-current FCC rules.

 

(i)                                     Charges of Separate Fee.

 

Neither party hereto shall charge or seek to charge any System Subscriber a
separate fee specifically for receipt of or the ability to view all or any
portion of any Signal of any Station without the prior written consent of the
other party hereto.  The parties agree that a charge levied by Operator for a
digital set-top box or other hardware or technology (including software) shall
not be considered a “fee” for purposes of this Section.

 

3.                                                                                      
Term.

 

(a)                                  The Term of this Restatement shall be for
the period commencing on the Effective Date and ending on * .

 

(b)                                 *

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

4

--------------------------------------------------------------------------------


 

4.                                                                                      
Representations and Warranties.

 

(a)                                  Each party represents and warrants to the
other party that (i) it is an entity (or a division of an entity) duly organized
and validly existing under the laws of the state of its organization; (ii) it
has the requisite power and authority to enter into this Restatement and to
perform fully its obligations hereunder; and (iii) it is under no contractual or
other legal obligation which shall in any way interfere with its full, prompt
and complete performance hereunder.

 

(b)                                 Operator further represents and warrants
that (i) it or an Affiliate of it, or a *, owns, operates, or manages each
System; (ii) each System is a “cable system” as defined in Section 602 of the
Communications Act of 1934, as amended, or otherwise is a multichannel video
programming distributor (“MVPD”) authorized to receive the applicable
Signal(s) hereunder; (iii) all Systems * as of the Effective Date are listed on
Attachment 2; (iv) it holds all franchises or governmental authorizations
necessary to operate each System in each area it serves; (v) it has, together
with the rights granted to it hereunder, acquired all necessary rights,
licenses, consents, permissions, and authorizations, including copyrights,
patents, trademarks, service marks, and trade names necessary for Operator to
perform its obligations under this Restatement and during the Term it shall
continue to maintain or obtain same, it being understood that the obligation for
licensing of and payment for copyrighted programming shall be in accordance with
Section 2(d) above; and (vi) it will not contest Broadcaster’s assertion that
each of the Stations listed on Attachment 1 has timely and lawfully notified
each System in its respective DMA of its election of retransmission consent for
the Term covered by this Restatement and that Broadcaster and each Station have
complied in every respect with all existing federal, state, and local laws
related or applicable to the negotiation and execution of this Restatement.

 

(c)                                  Broadcaster further represents and warrants
that (i) it currently is authorized to act as agent for each of the Stations
with respect to this Restatement; (ii) it has all necessary rights, licenses,
consents, permissions, and authorizations to execute this Restatement on behalf
of each Station and to broadcast the programming on the Stations, and during the
Term it shall continue to maintain or obtain the same; (iii) it will not contest
Operator’s assertion that (x) Operator has complied in every respect with all
existing federal, state, and local laws related or applicable to the negotiation
and execution of this Restatement, and (y) Operator has satisfied all carriage
obligations for the signals of any broadcast stations prior to the date hereof.
*

 

5.                                                                                      
Digital Transition.

 

(a)                                  If, during the Term, an Analog Station
returns its analog broadcast spectrum to the FCC (or other designated
governmental agency) in accordance with the government-mandated digital
transition scheduled as of the date hereof for February 17, 2009 or such Analog
Station permanently ceases transmitting its Analog Signal for any other purpose
other than as a result of a force majeure event as described in Section 7 herein
(collectively and for each such Analog Station individually, the “Digital
Transition”), then the carriage obligations hereunder associated with the
Corresponding Analog Signal of such Analog Station

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

5

--------------------------------------------------------------------------------


 

and the pertinent System(s) shall terminate and be of no further force and
effect during the remainder of Term.

 

(b)                                 In the event of a Station’s Digital
Transition:

 

*

 

(c)                                  * (ii)  NTSC closed captioning in the MPEG
user data in CEA-708 format per ATSC A/53 including CEA-608 compatibility bytes
(CC types 00 and 01) to enable receiving and/or System devices to properly
reconstruct captioning on analog VBI line 21 fields 1 and 2, and XDS “V-Chip”
program ratings data in the CEA-608 compatibility bytes to enable receiving
and/or System devices to properly reconstruct V-Chip information in XDS format
on analog VBI line 21 field 2; and *

 

6.                                                                                      
*

 

7.                                                                                      
Force Majeure.

 

Neither Broadcaster nor Operator shall be liable to the other, nor shall either
be considered to be in default of this Restatement, for any delays,
pre-emptions, or other failure to perform when such delays, pre-emptions, or
failures are due to any cause beyond the control of the party whose performance
is so affected, including, without limitation, an act of God, fire, war, strike,
lock-out, riot, labor dispute, national disaster, technical failure (including
the failure of all or part of the equipment of such party or of any third
party), loss of utility service or facilities, failure of performance of any
entity with which (1) Broadcaster or any Station has a contract for the supply
of programming or (2) Operator or any System has a contract for the supply of
equipment or services or any other reason beyond the control of the party whose
performance is prevented during the period of such occurrence (excluding mere
financial inability or financial difficulty of any kind), including any legal
prohibition, decree, regulation, or requirement of any governmental authority
having jurisdiction.  In the event of any such delay, preemption, or failure,
the affected performing party shall promptly notify the other party of the
nature and anticipated length of continuance of such force majeure, and during
such period each party shall exercise its reasonable efforts to cure any such
delays and the cause thereof and shall be excused from performance under the
terms of this Restatement for the period of time during which these conditions
continue.

 

8.                                                                                      
Termination.

 

Either party may terminate this Restatement, effective at any time, by giving
the other party written notice, if the other party has materially breached this
Restatement and such breach is not cured within thirty (30) days of such notice,
or, if the breach cannot be cured within 30 days, if the breaching party has not
made best efforts to commence the cure within said 30 days and has not
thereafter expeditiously followed the cure to conclusion.

 

9.                                                                                      
Reservation of Rights.

 

This Restatement conveys to Operator only those rights that are expressly stated

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

6

--------------------------------------------------------------------------------


 

herein.  All other rights with regard to the Stations’ Signals not specifically
granted herein and for which Operator would need a license from Broadcaster to
enjoy are reserved to Broadcaster and to the Stations.  Nothing herein shall
affect any other rights that Broadcaster or the Stations may have in relation to
Operator or any System, including but not limited to syndicated exclusivity or
network non-duplication rights.

 

10.                                                                                
Indemnity.

 

(a)                                  Operator and Broadcaster shall each
indemnify, defend, and forever hold harmless the other, the other’s affiliated
companies, and their respective officers, directors, employees, and partners,
against and from all liabilities, claims, costs, damages, and expenses
(including, without limitation, reasonable counsel fees, disbursements, and
court and administrative costs) arising out of any material breach by them of
any warranty, covenant, or representation contained herein.

 

(b)                                 Subject to and limited by Operator’s
undertakings set out in Section 2(d) of this Restatement, Broadcaster will
further indemnify and hold Operator harmless from and against any and all
losses, liabilities, claims, costs, damages, and expenses (including, without
limitation, reasonable counsel fees, disbursements, and administrative or court
costs) arising out of * .

 

(c)                                  As between Operator and Broadcaster,
Operator shall pay and hold Broadcaster harmless from and against all taxes,
franchise fees, and other similar charges (other than taxes based on
Broadcaster’s net income or specifically relating to Broadcaster and/or any
Station) arising out of the provision of the Signal to Operator’s Subscribers by
any of the Systems or Operator’s use of equipment to deliver the Signal. 
Operator will further indemnify and hold Broadcaster harmless from and against
any and all losses, liabilities, claims, costs, damages, and expenses
(including, without limitation, reasonable counsel fees, disbursements, and
administrative or court costs) arising out of *.

 

(d)                                 The indemnities contained in this Section 10
shall survive the expiration or termination of this Restatement.

 

11.                                                                                
Announcement.

 

Any press release relating to the signing of this Restatement shall be approved
by both parties in advance.

 

12.                                                                                
Copyright and Trademarks.

 

Except as otherwise provided herein, Operator recognizes that, as between
Broadcaster and Operator, Broadcaster has the exclusive right, title, and
interest in and to the Stations’ Signals.

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

7

--------------------------------------------------------------------------------


 

13.                                                                                
Unauthorized Use.

 

*

 

14.                                                                                
Assignment.

 

(a)                                  This Restatement may not be assigned by
Operator without the prior written consent of Broadcaster, which shall not be
unreasonably withheld, except that Operator may assign this Restatement without
the consent of Broadcaster (but upon prior written notice to Broadcaster), with
respect to one or more Systems, to (i) any entity controlled by, controlling, or
under common control with Operator or (ii) any entity acquiring all or
substantially all of the assets of Operator or the applicable System(s),
provided any assignee assumes all of assignor obligations arising hereunder.  In
the event of any valid assignment of this Restatement by Operator, Operator
shall be relieved of all obligations arising thereafter, and Broadcaster shall
look solely to the assignee for enforcement of such obligations.

 

(b)                                 This Restatement may not be assigned by
Broadcaster without the prior written consent of Operator, which shall not be
unreasonably withheld, except that Broadcaster may assign this Restatement
without the consent of Operator (but upon prior written notice to Operator),
with respect to one or more Stations, to (i) any Affiliate of Broadcaster or
(ii) any entity acquiring all or substantially all of the assets of Broadcaster
or the applicable Station(s), provided that any assignee assumes all of assignor
obligations arising hereunder.  In the event of any valid assignment of this
Restatement by Broadcaster, Broadcaster shall be relieved of all obligations
arising thereafter, and Operator shall look solely to the assignee for
enforcement of such obligations.

 

15.                                                                                
No Joint Venture or Relationship with Subscribers.

 

Nothing in this Restatement shall create any joint venture or principal-agent
relationship between Broadcaster and Operator.  No Subscriber of Operator shall
be deemed to have any direct or indirect contractual relationship with
Broadcaster by virtue of this Restatement, nor shall any Subscriber be deemed to
be a third party beneficiary of this Restatement.  Operator hereby acknowledges
that it, and not Broadcaster, shall be fully liable for all claims and
responsible for all matters with respect to Operator’s Subscribers except for
claims for which Broadcaster shall indemnify Operator pursuant to this
Restatement.

 

16.                                                                                
[Reserved.]

 

17.                                                                                
*

 

18.                                                                                
Definition of Subscriber.

 

“Subscriber” means any party intentionally authorized by any System to receive
and is receiving television programming from such System.  Without limiting the
generality of the foregoing, “Subscriber” shall include any authorized party
residing in a residential location, such as each single-family dwelling (whether
in a single-family or multi-unit building), hotel/motel guest room, hospital
room, dormitory room, and prison cell, as well as each commercial location, such
as each office building, lobby, common area, bar, restaurant, other

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

8

--------------------------------------------------------------------------------


 

establishment or area to which the public may be admitted, and any other
location which could offer the opportunity for public viewing of television
programming, provided such Subscriber does not charge a fee for viewing.  For
purposes of clarification, in the event Operator provides a Signal to
Subscribers on a bulk-rate basis, then the number of Subscribers attributable to
such bulk-rate party shall *  “Subscribers” shall not include (i) Subscribers
who are not required by Operator or a System to pay for the level of service on
which a Signal is distributed, and (ii) Subscribers who have not paid the amount
that they are required to pay for the level of service on which a Signal is
distributed and who subsequently have distribution of such level of service to
them terminated.  Any Subscriber who receives a Signal in more than one
(1) package of services, on more than one (1) basis from any System(s), or via
more than one (1) distribution technology from Operator and/or any affiliate of
Operator, shall be included in the Subscriber count as only one (1) Subscriber.

 

19.                                                                                
*

 

20.                                                                                
[Reserved.]

 

 21.                                                                             
*

 

22.                                                                                
*

 

23.                                                                                
[Reserved.]

 

24.                                                                                
Notices.

 

All notices, demands, requests, or other communications which may be or are
required to be given, served, or sent by one party to the other party pursuant
to this Restatement shall be in writing and shall be sent via registered or
certified mail (return receipt requested) to the respective addresses listed
below or such other address as may be specified by written notice by the party
to whom the notice is to be given.  The date of mailing shall be deemed to be
the date of the notice.

 

If to Broadcaster:

Hearst-Argyle Television, Inc.

 

Attn: General Counsel

 

888 Seventh Avenue

 

New York, NY 10023

 

 

With a copy to:

Wade H. Hargrove

 

Brooks, Pierce, McLendon, Humphrey & Leonard, LLP

 

150 Fayetteville Street Mall, Suite 1600

 

Raleigh, NC 27601

 

 

If to Operator:

Comcast Cable Communications, LLC

 

Attn: Vice President, Broadcaster Relations

 

 

 

One Comcast Center, 54th Floor

 

1701 John F. Kennedy Blvd.

 

Philadelphia, PA 19103-2838

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

9

--------------------------------------------------------------------------------


 

With a copy to:

Comcast Cable Communications, LLC

 

Attn: General Counsel

 

 

 

One Comcast Center, 50th Floor

 

1701 John F. Kennedy Blvd.

 

Philadelphia, PA 19103-2838

 

25.                                                                                
Severability.

 

The invalidity or unenforceability of any provision of this Restatement shall in
no way affect the validity or enforceability of any other provision of this
Restatement.

 

26.                                                                                
Waiver.

 

Waiver of this Restatement shall not be deemed to have occurred, nor shall any
breach be deemed excused, unless the waiver or excuse is in writing and signed
by the party against whom the waiver or excuse is to be asserted.  Any waiver of
default of any portion of this Restatement shall not constitute a waiver of any
other portion hereof, or of any preceding, simultaneous, or succeeding default.

 

27.                                                                                
*

 

28.                                                                                
Entire Agreement, Attachments, and Captions.

 

This Restatement contains the entire understanding of the parties inclusive of
Attachments and supersedes any previous agreement between them and may not be
amended except by a writing executed on behalf of each party by, in the case of
Broadcaster, an officer of Broadcaster and, in the case of Operator, by its
Executive Vice President, Content Acquisition; Senior Vice President, Content
Acquisition; President; or Chairman (each, an “Authorized Person”); provided,
however, that any Authorized Person may, by written authorization, designate
another person to execute such an instrument.  The captions used herein are for
reference purposes only and shall not be used in the interpretation of this
Restatement.  This Restatement has been fully reviewed and negotiated by the
parties hereto and their respective counsel.  Accordingly, in interpreting this
Restatement, no weight shall be placed upon which party hereto or its counsel
drafted the provision being interpreted.

 

29.                                                                                
Confidentiality.

 

The terms and conditions of this Restatement (but not its existence) are
confidential to Operator, Broadcaster, and their parent companies and
subsidiaries of their parent companies and shall not be disclosed to any other
entity or individual (except each party’s respective attorneys, accountants, and
other professional advisors) without the other party’s prior written consent. 
Notwithstanding the foregoing, disclosure may be made by a party (a) to the
extent necessary to comply with law or the valid order of a court or agency of
competent

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

10

--------------------------------------------------------------------------------


 

jurisdiction, in which case any and all documents, information, or materials
disclosed shall be marked “confidential” and the disclosing party shall use
commercially reasonable efforts to ensure that the Restatement is covered by a
protective order and shall notify the other of its intent to disclose all or
part of the Restatement; (b) to submit reports and disclosure as may be required
by the rules of any exchange or market on which such party’s (or such party’s
successors’) securities are traded; (c) as part of its normal reporting to or
review procedure of its parent company, its auditors, and its attorneys,
provided that such parent company, auditors, and attorneys agree to be bound by
the provisions of this Section; (d) in order to enforce its rights pursuant to
this Restatement; and (e) to Lifetime Entertainment Services (“Lifetime”),
provided that Lifetime agrees to be bound by the provisions of this Section.

 

30.                                                                                
Emergency Alert System.

 

Operator has represented to Broadcaster * Operator, accordingly, agrees as
follows:

 

*

 

(f)            During the Term of this Restatement, Operator will not object to
efforts by Broadcaster to secure repeal of any local government franchise or
local law that requires Operator to override and interrupt Broadcaster’s Signal
with Operator’s EAS messages.

 

31.                                                                                
Governing Law.

 

(a)                                  The obligations of Operator and Broadcaster
under this Restatement are subject to all applicable federal, state and local
laws, rules, and regulations (including, but not limited to, the Cable
Communications Policy Act of 1984, as amended by the Cable Television Consumer
Protection and Competition Act of 1992 and the Telecommunications Act of 1996,
and as further amended from time to time, the Communications Act of 1934, as
amended, and the rules and regulations of the FCC).

 

(b)                                 This Restatement and all collateral matters
relating thereto shall be construed in accordance with the laws of the State of
New York applicable to agreements fully made and to be performed entirely within
such State.

 

32.                                                                          
Analog Agreement.

 

As of the Effective Date, Section 3 of the Analog Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:

 

“Term.  Unless earlier terminated in accordance with the provisions of this
Agreement, the term of this Agreement shall be for the period commencing on
January 1, 2009, and continuing through the earlier of (a) * or (b) the date
upon which all Stations cease transmitting their Signals.  In addition, this
Agreement shall terminate and shall be of no further force and effect with
respect to an individual Station and the System(s) carrying such Station’s
Signal upon (x) the return of such Station’s analog broadcast spectrum to the
FCC, (or other designated governmental agency) in accordance with the
government-mandated digital transition scheduled as of the date hereof for
February 17, 2009, or (y) the permanent cessation by

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

11

--------------------------------------------------------------------------------


 

such Station of the transmission of its Signal for any other purpose other than
as a result of a force majeure event as described in Section 5 herein.”

 

IN WITNESS WHEREOF, the parties have executed this Restatement as of the date
first written above.

 

HEARST-ARGYLE TELEVISION,
INC.                                                                                                           
COMCAST CABLE COMMUNICATIONS, LLC

 

By:

 /s/ Jonathan C. Mintzer

 

By:

 /s/ Allan Singer

 

 

 

 

 

Name:

Jonathan C. Mintzer

 

Name:

Allan Singer

 

 

 

 

 

Title:

Vice President, General Counsel & Secretary

 

Title:

SVP

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

HEARST-ARGYLE STATIONS

 

As of 10/01/08

 

Call

 

Channel

 

Affiliation

 

City of License

 

Licensee

KCCI(TV)

 

8

 

CBS

 

Des Moines, Iowa

 

Des Moines Hearst-Argyle Television, Inc.

KCRA-TV

 

3

 

NBC

 

Sacramento, California

 

Hearst-Argyle Stations, Inc.

KCWE-TV

 

29

 

CW

 

Kansas City, Missouri

 

KCWE-TV Company

KETV(TV)

 

7

 

ABC

 

Omaha, Nebraska

 

KETV Hearst-Argyle Television, Inc.

KHBS(TV)

 

40

 

ABC

 

Fort Smith, Arkansas

 

KHBS Hearst-Argyle Television, Inc.

KHOG-TV

 

29

 

ABC

 

Fayetteville, Arkansas

 

KHBS Hearst-Argyle Television, Inc.

KHVO(TV)

 

13

 

ABC

 

Hilo, Hawaii

 

Hearst-Argyle Stations, Inc.

KITV(TV)

 

4

 

ABC

 

Honolulu, Hawaii

 

Hearst-Argyle Stations, Inc.

KMAU(TV)

 

12

 

ABC

 

Wailuku, Hawaii

 

Hearst-Argyle Stations, Inc.

KMBC-TV

 

9

 

ABC

 

Kansas City, Missouri

 

KMBC Hearst-Argyle Television, Inc.

KOAT-TV

 

7

 

ABC

 

Albuquerque, New Mexico

 

KOAT Hearst-Argyle Television, Inc.

KOCO-TV

 

5

 

ABC

 

Oklahoma City, Oklahoma

 

Ohio/Oklahoma Hearst-Argyle Television, Inc.

KOCT(TV)

 

6

 

ABC

 

Carlsbad, New Mexico

 

KOAT Hearst-Argyle Television, Inc.

KOVT(TV)

 

10

 

ABC

 

Silver City, New Mexico

 

KOAT Hearst-Argyle Television, Inc.

KQCA(TV)

 

58

 

MNT

 

Stockton, California

 

Hearst-Argyle Stations, Inc.

KSBW(TV)

 

8

 

NBC

 

Salinas, California

 

Hearst-Argyle Stations, Inc.

WAPT(TV)

 

16

 

ABC

 

Jackson, Mississippi

 

WAPT Hearst-Argyle Television, Inc.

WBAL-TV

 

11

 

NBC

 

Baltimore, Maryland

 

WBAL Hearst-Argyle Television, Inc.

WCVB-TV

 

5

 

ABC

 

Boston, Massachusetts

 

WCVB Hearst-Argyle Television, Inc.

WDSU(TV)

 

6

 

NBC

 

New Orleans, Louisiana

 

New Orleans Hearst-Argyle Television, Inc.

WESH(TV)

 

2

 

NBC

 

Daytona Beach, Florida

 

Orlando Hearst-Argyle Television, Inc.

WGAL(TV)

 

8

 

NBC

 

Lancaster, Pennsylvania

 

WGAL Hearst-Argyle Television, Inc.

WISN-TV

 

12

 

ABC

 

Milwaukee, Wisconsin

 

WISN Hearst-Argyle Television, Inc.

WKCF(TV)

 

18

 

CW

 

Clermont, Florida

 

Orlando Hearst-Argyle Television, Inc.

WLKY-TV

 

32

 

CBS

 

Louisville, Kentucky

 

WLKY Hearst-Argyle Television, Inc.

WLWT(TV)

 

5

 

NBC

 

Cincinnati, Ohio

 

Ohio/Oklahoma Hearst-Argyle Television, Inc.

WMOR-TV

 

32

 

IND

 

Lakeland, Florida

 

WMOR-TV Company

WMTW-TV

 

8

 

ABC

 

Poland Spring, Maine

 

Hearst-Argyle Properties, Inc.

WMUR-TV

 

9

 

ABC

 

Manchester, New Hampshire

 

Hearst-Argyle Properties, Inc.

WNNE-TV

 

31

 

NBC

 

Hartford, Vermont

 

Hearst-Argyle Stations, Inc.

WPBF(TV)

 

25

 

ABC

 

Tequesta, Florida

 

WPBF-TV Company

WPTZ(TV)

 

5

 

NBC

 

North Pole, New York

 

Hearst-Argyle Stations, Inc.

WTAE-TV

 

4

 

ABC

 

Pittsburgh, Pennsylvania

 

WTAE Hearst-Argyle Television, Inc.

WXII-TV

 

12

 

NBC

 

Winston-Salem, North Carolina

 

WXII Hearst-Argyle Television, Inc.

WYFF(TV)

 

4

 

NBC

 

Greenville, South Carolina

 

WYFF Hearst-Argyle Television, Inc.

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

COMCAST SYSTEMS

 

*

 

*

 

*

 

*

 

*

 

*

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

--------------------------------------------------------------------------------


 

ATTACHMENT 3

 

*

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential 
treatment submitted to the SEC on October 31, 2008.  We have filed the redacted
material separately with the SEC.

 

--------------------------------------------------------------------------------